Title: From John Adams to Henry Guest, 30 September 1808
From: Adams, John
To: Guest, Henry



Respected Sir
Quincy Septr. 30, 1808

I agree with you in your obliging letter of the eighth of this month that the new England states ought to have their equitable share in the government of the nation and I think that hitherto they have not, I think too that hitherto they have not I think too, that they ought not to bear more than their just proportion of the public burden; but I know that they have. They are so much outnumbered by the Southern states with whom the middle states have always too strong a propensity to join; that the union has not been fairly governed. What remedy may be found for this inequality I presume not to conjecture: and if none should be found, I pretend not to foresee the consequences.
I cannot agree with you in your disapprobation of the conduct of J. Q. A. in his resignation of a remnant of his last six years in the Senate of the United States. I have seen too many instances of the awkward figure made by Senators in the last Session after it was known that they were superceded for the next year, to wish my Son to have remained a butt to all the malignant newspapers and the no less equally malignant speeches in Congress, without the prospect of doing any good.
The last forty or fifty years have been an aweful period in human affairs abounding in great events, which might afford many useful lessons to mankind Philosophers, Theologians, and statesmen have been confounded in their views, reasonings, speculations, and expectations, perhaps they have all proceeded upon false principles. Great Geniuses for confusion have arisen in great numbers: But no great assertor of Order has yet appeared. Those, who have attempted something in this way not having been Princes nor Warriors who could boast of having slaughtered their millions in battle, have not been heard. Mankind, I think, submit ultimately to nothing but the roar of battles, and the splendor of victories. I am So old fashioned as to believe that nothing but a balance of power in Europe can restore peace to the world, and nothing but the balance of power in our national Government, can secure our union or our peace. I have written and laboured and harrangued in vain for almost fifty years, and have no ambition that my Son should do the Same after me, to as little purpose, with as little satisfaction, and the Same reward.
With real regard, I am your friend & humble servant

J. A.